Case 8:17-cv-01932-CEH-AAS Document 261 Filed 01/28/21 Page 1 of 5 PageID 44800




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 UNITED STATES OF AMERICA for the
 use and benefit of GLF CONSTRUCTION
 CORPORATION, a Florida profit
 corporation,

        Plaintiff,

 v.                                                        Case No: 8:17-cv-01932-T-36AAS
                                                           Consolidated with:
                                                           Case No. 8:17-cv-02650-T-36TGW
 FEDCON JOINT VENTURE, a Florida
 joint venture, DAVID BOLAND, INC., a
 Florida profit corporation, JT
 CONSTRUCTION ENTERPRISE
 CORPORATION, and WESTERN
 SURETY COMPANY,

       Defendants.
 ____________________________________

 FEDCON JOINT VENTURE,

        Counter-Plaintiff,

 v.

 GLF CONSTRUCTION CORPORATION
 and FIDELITY AND DEPOSIT
 COMPANY OF MARYLAND,

       Counter-Defendants.
 ___________________________________/

                                         ORDER

        This cause comes before the Court upon the Amended Motion to Strike Defendants’

 Proposed Findings of Fact and Conclusions of Law as Improper Argument Including Certification

 Pursuant to Local Rule 3.01(g) (the “Motion”), filed by GLF Construction Corporation (“GLF”)

 and Fidelity & Deposit Company of Maryland (“F&D”). Doc. 254. FEDCON Joint Venture, David
Case 8:17-cv-01932-CEH-AAS Document 261 Filed 01/28/21 Page 2 of 5 PageID 44801




 Boland, Inc., JT Construction Enterprise Corporation, and Western Surety Company (collectively,

 “Defendants”) responded in opposition, Doc. 255, to which GLF and F&D replied, Doc. 258.

 Having considered the parties’ submissions and being fully advised in the premises, the Court will

 deny the Motion.

                                         BACKGROUND

        The Court held a thirteen-day bench trial on these consolidated actions during October and

 December of 2019. The Court directed the parties to provide oral closing arguments, rather than

 written closing arguments. On the final day of trial, before closing arguments, Defendants advised

 the Court of “supplemental authority or additional research we’ve done upon the evidence as it’s

 come in at trial.” Doc. 244 at 8:6–11. The Court decided to address this matter after closing

 arguments. Id. at 8:12–13.

        Following closing arguments, the Court advised, “It may be that you can incorporate any

 updates in your conclusions of law . . . .” Id. at 94:18–20. Defendants’ counsel stated his belief

 that Defendants could “incorporate the additional authority that we’ve covered [which] we believe

 is quite relevant” into proposed findings of fact and conclusions of law. Id. at 95:20–25.

 Defendants’ counsel wanted to ensure that Defendants “wouldn’t be bound by only what we cited

 in our initial brief.” Id. at 95:24–25, 96:1. The Court replied, “No. You can incorporate that into

 your proposed findings of fact and conclusions of law to the fact that they are supplemental cases

 or supplemental authority.” Id. at 96:2–5. Counsel for GLF and F&D then asked to receive “some

 notification” of any “supplemental authority” relied upon by Defendants prior to Defendants filing

 proposed findings of fact and conclusions of law, akin to when GLF and F&D filed a notice of

 supplemental authority for a then-recently decided case during trial. Id. at 96:9–21. According to

 counsel for GLF and F&D, “that would be helpful” in case “there’s anything else then that [he]



                                                 2
Case 8:17-cv-01932-CEH-AAS Document 261 Filed 01/28/21 Page 3 of 5 PageID 44802




 might have to address from a legal standpoint . . . .” Id. at 96:14–17. Defendants’ counsel

 responded that he had no problem with providing counsel for GLF and F&D with any “additional

 authority” that Defendants relied upon in its proposed findings and conclusions.

        After the Court granted the parties an extension of time to file proposed findings of fact

 and conclusions of law, Doc. 247, the parties did so on May 1, 2020, Docs. 249, 251. Prior to filing

 their Proposed Findings of Fact and Conclusions of Law, Defendants filed their Notice of

 Authority, in which they gave “notice of the following authority substantively cited in their

 proposed Findings of Fact and Conclusions of Law.” Doc. 248 at 2. Defendants advised that the

 cited cases did not constitute “new or supplemental authority, but, given the parties’ stipulation at

 the conclusion of trial, are submitted in an abundance of caution.” Id. GLF and F&D filed their

 Notice of New and Supplemental Authority after filing their Proposed Findings of Fact and

 Conclusions of Law. Doc. 250. Therein, GLF and F&D gave notice of “new and supplemental

 authority substantively cited in their Proposed Findings of Fact and Conclusions of Law.” Id. at

 1–2. Now, through the Motion, GLF and F&D move the Court to strike the proposed conclusions

 of law in Defendants’ Proposed Finding of Fact and Conclusions of Law. Doc. 254 at 9–10. GLF

 and F&D contend that they have been prejudiced by Defendants’ “complete disregard of the

 Court’s directions as to no written closing arguments and only supplemental cases and

 supplemental authority being included in a party’s proposed Conclusions of Law.” Id. at 9.

                                            ANALYSIS

        The Motion is due to be denied. At the outset, the Motion lacks a memorandum of law.

 Indeed, the Motion does not provide any legal authority for the requested relief. The Local Rules

 require a motion or other application for an order to include a memorandum of legal authority in

 support of the request. Local R. M.D. Fla. 3.01(a). This deficiency alone warrants denying the



                                                  3
Case 8:17-cv-01932-CEH-AAS Document 261 Filed 01/28/21 Page 4 of 5 PageID 44803




 Motion. Next, GLF and F&D’s attack on Defendants’ provision of legal authority in their Proposed

 Findings of Fact and Conclusions of Law that was not included in their trial brief is undercut by

 the recognition that GLF and F&D’s Proposed Findings of Fact and Conclusions of Law also

 provides legal authority not included in their trial brief.

         Further, even if the Court assumes that Defendants disregarded certain instructions, the

 Court is not persuaded that striking proposed conclusions of law is an appropriate form of relief.

 In the absence of any offered legal standard, the Court looks to Rule 12(f), which governs motions

 to strike. See ZSR Patlayici Sanayi A.S. v. Sarac Distribs. LLC, No. 2:19-cv-864-FtM-39MRM,

 2020 WL 1065231, at *4 n.5 (M.D. Fla. Mar. 5, 2020) (“Federal Rule of Civil Procedure 12(f)

 governs motions to strike. [The movant] does not cite Rule 12(f) or argue entitlement under it, so

 the request [to strike exhibits attached to the complaint under Federal Rule of Evidence 408] could

 be denied on this basis alone.”). Rule 12(f) provides that a court may “strike from a pleading an

 insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

 P. 12(f) (emphasis added). “Pleadings” consist of only: a complaint, an answer to a complaint, an

 answer to a counterclaim designated as a counterclaim, an answer to a crossclaim, a third-party

 complaint, an answer to a third party complaint, and a reply to an answer (if the court orders such

 reply). Fed. R. Civ. P. 7(a). Numerous courts within the Eleventh Circuit have held that motions

 to strike filings that do not constitute pleadings, as defined by Rule 7(a), are improper. See, e.g.,

 Jallali v. Am. Osteopathic Ass’n, No. 11-60604-CIV, 2011 WL 2039532, at *1 (S.D. Fla. May 25,

 2001); Croom v. Balkwall, 672 F. Supp. 2d 1280, 1285 (M.D. Fla. 2009); Inter-Tel, Inc. v. W.

 Coast Aircraft Eng’g, Inc., No. 8:04-cv-2224-T-17MSS, 2005 WL 2431267, at *2 (M.D. Fla. Oct.

 3, 2005). GLF and F&D concede in their reply that they could have labeled the Motion as a motion

 for contempt, motion for sanctions, or another type of motion. Doc. 258 at 3.



                                                    4
Case 8:17-cv-01932-CEH-AAS Document 261 Filed 01/28/21 Page 5 of 5 PageID 44804




        Significantly, the purpose of proposed findings of fact and conclusions of law is to provide

 the Court with findings and conclusions to fashion its own findings and conclusions. The Court is

 not limited to those cases cited by the parties in conducting its research, but may cite to any

 authority it deems appropriate. The Court understands that GLF and F&D contend that Defendants

 cite additional cases “to make new and different arguments” from those arguments that Defendants

 presented during their closing arguments. Doc. 254 at 6. However, the Court has the ability to

 parse and analyze any argument, review the record, and determine the applicability of authorities

 and arguments. Therefore, based on the foregoing reasons, the Motion will be denied.

        Accordingly it is ORDERED:

        1. The Amended Motion to Strike Defendants’ Proposed Findings of Fact and

            Conclusions of Law as Improper Argument Including Certification Pursuant to Local

            Rule 3.01(g), Doc. 254, is DENIED.

            DONE AND ORDERED in Tampa, Florida on January 28, 2021.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                                 5
